DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN 201910572294.8. Accordingly, the recognized effective filing date was 06/27/2019. 

Specification
The abstract of the disclosure is objected to because it uses the implied phraseology, “(the) invention relates to” on line 1. See MPEP § 608.01(b) I C, Language and Format.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STRIP LIGHTING WITH CONNECTION MECHANISM AND INSTALLATION MODULE. See MPEP § 606.

Claim Objections
Claims 1, 3, and 14 are objected to because of the following informalities:  
1 and line 2 of claim 7, “to other end” should be changed to – to the other end – in order to put the claims in proper form; and
On lines 1-2, “electrically contact with” should be changed to – electrically contacts with – in order to put the claim in proper form.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Re Claim 1:
On line 4, the claim cites “the PCB board (11)”; however, there is lack of antecedent bases for a PCB board (11). The examiner has interpreted – a PCB board (11) in order to execute compact prosecution.
Re Claims 2-11:
The claims are indefinite due to their dependence on base claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, and 13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. § 103 as obvious over Kay et al (US 10415814 B2; hereinafter “Kay”).
Re Claim 1 (as interpreted in the 35 U.S.C. § 112(b) above):
Kay teaches a strip lighting (hanging light system, shown in at least Figs 1-13 and described in at least Col 3, lines 40-46), comprising a strip lighting body (LED strip 62, Fig 6) and a lighting end cover (base 20 and housing 22, Figs 1-3) fixedly arranged at both ends of the strip lighting body (shown in Figs 4-6 and described in Col 4, lines 7-13), characterized by: 
the strip lighting (hanging light system) further comprises a connection mechanism (first plug 24, electrical connector 52, and tub light connector 54) fixedly disposed in the lighting end cover (shown in Figs 1-3) and one end of which electrically connected (specifically 54 of (24, 52, 54)) to the PCB board (62 excluding LEDs 64) in the strip lighting body (shown in Fig 6, described in Col 4, lines 25-29), and 
an installation module (second connector 16) that is electrically connected to other end of the connection mechanism (specifically 24 via housing 22, first connector 24, and first cavity 26; shown in Figs 1-3 and described in Col 3, lines 47-63) and detachably connected to the lighting end cover (due to the configuration shown in at least Figs 1-3 and 7-8) for easy replacement (for easy replacement is an intended use and not patentable under MPEP § 2114, since an apparatus claim covers what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))).
Alternatively,
With regard to the PCB board (62 excluding 64), Kay at least suggest the structure of the PCB board is a PCB due to the configuration shown in Fig 6. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of 
With regard to the connection being detachably connected, Kay at least suggests the connections is detachably connected due the configurations shown in Figs 1-3 and 7-8. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kay as at least suggesting the connections is detachably connected.
Re Claim 2:
Kay further teaches wherein the installation module (16) is electrically connected to other end of the connection mechanism (specifically 24) in a pluggable method (via 22, 24, and 26 with the method described in in Col 3, lines 47-63. Further, the pluggable method is a Product-By-Process limitations and unpatentable under MPEP § 2113 because the product (in this instance, the installation module being electrically connected to other end of the connection mechanism) would not be recognized as distinguishable from the product (the installation module (16) being electrically connected to other end of the connection mechanism (24)) in the method disclosed by Kay.
Re Claim 3:
Kay further teaches wherein a slot (shown in Figs 7-8 of Kay with the examiner’s annotations, below) formed along the length direction of the strip lighting body (62 excluding 64) is provided on the other end of the connection mechanism (Fig 1 transposed with Figs 6-7 
Figures 7-8 of Kay with the examiner's annotations

    PNG
    media_image1.png
    872
    639
    media_image1.png
    Greyscale

Alternatively,
With regard to the adaption of the first and second contact pins, Kay at least suggests the first contact pin is adapted to be inserted into the insertion barrel (41) and to make electrical contact with the second contact pin due to the configurations shown in Figs 1-3 and 7-8 (above) and description in in Col 3, line 47 – Col 4, line 29. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kay as at least suggesting the first contact pin is adapted to be inserted into the insertion barrel (41) and to make electrical contact with the second contact pin.
Re Claim 11:
In the embodiments of Figs 6-7, Kay does not explicitly teach:
 wherein the installation module (4) comprises a cylindrical connecting piece that is open at both ends and connects the strip lighting and the strip lighting in series; the cylindrical connecting piece is provided with the insertion barrel (41) and the second contact pin (42) formed and connected along the respective opening directions, and the ends of the cylindrical connecting piece can respectively extend into the lighting end cover (2) of the corresponding strip lighting, so that the insertion barrel (41) and the slot (31), the second pin (42) and the first pin (32) are connected correspondingly.
In the embodiment of Figs 11-13, Kay teaches:
an installation module (double connector 16’) comprises a cylindrical connecting piece (plugs 34’, 34’’, shown in Figs 11-13 and described in Col 4, lines 45-55) that is open at both join two light tubes 60, 60' together in Col 4, line 47); 
the cylindrical connecting piece (34’, 34’’) is provided with the insertion barrel (structure of 34 surrounding the second contact pin in Fig 13 of Kay, below) and the second contact pin formed and connected along the respective opening directions (shown in Fig 13, below), and 
the ends of the cylindrical connecting piece (34’, 34’’) can respectively extend into the lighting end cover (specifically including 22 and 24) of the corresponding strip lighting (due to the configurations shown in Fig 13 (below), Figs 7-8 (above), and 1-3), so that the insertion barrel and the slot, the second pin and the first pin are connected correspondingly.
Figure 13 of Kay with the examiner's annotations

    PNG
    media_image2.png
    735
    657
    media_image2.png
    Greyscale

Alternatively,
Kay at suggests the limitations of the claim due to the configurations of shown in Fig 13 (above), Figs 7-8 (above), and 1-3 and due to the description in in Col 4, lines 45-55. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kay as at least suggesting the limitations in the claim.
Re Claim 13:
Kay further wherein the installation module (16) is a plug-in wiring (as described by the following), one end of which forms the insert barrel and the second contact pin (shown in Figs 7-8 with the examiner’s annotations, above) and other end is connected to a wire (electrical wiring 44, Figs 1-3, Col 4, lines 5-21) to realize the overall surface mounting of the strip lighting installation (since 44 is used for suspension as described in in Col 4, lines 20-21 as electric wiring 44 (see also FIG. 8) can be used to suspend the light structure from a ceiling or the like).

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kayla in view of Non-Patent Literature Reference, A Material that has High Electrical Conductivity and can Stretch and Contract like Rubber by AZO NANO (hereinafter “AZO NANO”).
Kay further teaches electrical contact with the PCB board (62 excluding 64) is provided on one end of the connection mechanism (specifically via 54 and LED strip connector 56). 
Kay does not teach the electrical contact is with an elastic sheet.
AZO NANO teaches an electrical contact that is with an elastic sheet on PDF Page 1.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical contact of Kay by including an elastic sheet as taught by AZO NANO for the benefit of insuring electrical contact even instances unintended electrical contact separation (readily inferred by the description of hardly any change in electrical conductivity even when stretched by up to 70% on PDF Page 1).

Allowable Subject Matter
Claim 4-10 and 12 would be allowable if rewritten to overcome the objections (above) and the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Re Claim 4:
The closest prior art of record, Kay, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the insertion barrel as set forth in the claim.
Re Claim 5:
The claim contains allowable subject matter due to its dependence on intervening claim 4.
Re Claim 6:
The closest prior art of record, Kay, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the DC end cap (45) extends into the lighting end cover (2) as set forth in the claim.

Re Claims 7-10:
The claims contains allowable subject matter due to their dependence on intervening claim 6.
Re Claim 12:
The closest prior art of record, Kay, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the cylindrical connecting piece is provided with an O-ring (5)as set forth in the claim.

Conclusion
The prior art made of record on the PTO-892 but not described above are considered pertinent to applicant's disclosure because they at least suggests strip lighting with a connection mechanism and installation module or the connection mechanism and installation module on their own.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875